Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 1 of 18




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-02914-RM-STV

  ZACHARY HERGENREDER, on behalf of
  Himself and all others similarly situated,

         Plaintiffs,

  v.

  LARIMER SKYVIEW, INC.,

         Defendant.


                               STIPULATED PROTECTIVE ORDER


         Plaintiff and Defendant Larimer Skyview, Inc.1 (together, Parties) have stipulated to the

  terms of the following protective order under Rule 26(c) of the Federal Rules of Civil Procedure

  (Protective Order) involving the production of information that one or both Parties or non-

  parties, as the case may be, claim to be Confidential Information (as defined in paragraph 3

  below). This Protective Order is entered for the purpose of facilitating the exchange of document

  and information between the Parties to this action without involving the Court unnecessarily in

  the process. Therefore,




         1
           Defendant informed the Court that Fargo Additive Manufacturing Equipment 3D, LLC
  a North Dakota Limited Liability Company recently purchased the assets of Aleph Objects, Inc.,
  including all rights to the trade name “Aleph Objects,” changed its legal name to Larimer
  Skyview, Inc., and continues to be a Colorado corporation in good standing. See Defendant’s
  Unopposed Motion to Change Caption (Doc. [21]) (granted by Moore, J., on Jan. 17, 2020 (Doc.
  [24]).
                                                  1
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 2 of 18




         IT IS HEREBY ORDERED as follows:

                                      Background & Definitions

             1. In this action, the Parties anticipate that one or both of them may seek or produce

  in discovery certain Confidential Information, as defined in paragraph 3 below. The Parties

  understand and acknowledge that with respect to such Confidential Information, a Party may

  assert that the public disclosure of such information or any exchange of such information outside

  the scope of this litigation could result in significant injury to one or more of the Party's

  commercial business or privacy interests of that Party. The Parties jointly request the Court enter

  this Protective Order to prevent the disclosure or use of Confidential Information (or both)

  except as set forth below.

             2. For the purposes of this Protective Order, the terms listed below shall have the

  following meanings:

                     a. “Plaintiff” or “Plaintiffs” means Zachary Hergenreder (Hergenreder) and,

                          were a class certified by the Court, the class and any of its putative

                          members;

                     b. “Defendant” or “Larimer Skyview” and its current and former

                          shareholders, directors, partners, executives, officers, employees, and

                          agents; provided, however, that “Larimer Skyview” excludes Plaintiff and,

                          were a class certified by the Court, the class and any of its putative

                          members.

                     c.   For the purpose of this Protective Order, the term “Party” means Plaintiff

                          or Defendant.
                                                     2
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 3 of 18




                d. The term “Person” includes natural persons, as well as corporations,

                   partnerships, limited partnerships, limited liability partnerships,

                   companies, limited liability companies, associations, governments

                   (including all instrumentalities, offices, agents, subdivisions, thereof),

                   trusts and trust funds, and all other business legal or artificial entities and

                   business associations, and their current or former shareholders, directors,

                   members, partners, executives, officers, employees, and agents.

                e. The term “Confidential Information” means any non-public document, file

                   or portion of a file, response to a discovery request, thing, material,

                   testimony, or other information (including an extract, chart, summary,

                   note, or copy made or derived by those listed in paragraphs 5 below) from

                   that information) and designated by one or more of the Parties in the

                   manner provided in paragraph 3 below as containing or constituting:

                       i. personal or private information regarding a Party, or its current or

                           former shareholders, directors, partners, executives, officers,

                           employees, and agents;

                       ii. private personnel information, including actual or deferred

                           compensation, wage rates, fees, incentives, or benefits provided or

                           previously provided to a Party’s current or former employees or

                           contractors; performance reviews or evaluations; medical,

                           insurance, disability, or leave records;


                                              3
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 4 of 18




                            iii. any communications between Defendant and or documents

                                submitted to the Colorado Department of Labor regarding layoff or

                                unemployment information;

                            iv. Defendant’s proprietary business information, including

                                profitability reports, estimates, or budgets; banking, credit, or loan

                                records; cash flow information, balance sheets, or profit-and-loss

                                statements, or margins; strategic, operating, sales, marketing,

                                compensation, or financial plans, research, or forecasts;

                                information relating to human resources or workforce planning;

                                product or service strategies, research, development, cost

                                information; or identities of and contact information relating to

                                customers and suppliers;

                             v. Defendant’s trade secret, or research, development, or commercial

                                information;

                            vi. any other category of information the Court subsequently identifies

                                or approves as Confidential.

                              Designation of Confidential Information

             3. A Party may designate as “Confidential” any document, thing, material,

  testimony, image, or other information derived from any of them (whether by document, by

  deposition, hearing, or trial testimony; by interrogatory answer, request to admit, or response to

  any request for documents; or in any motion, pleading, affidavit, declaration, brief, or other

  document submitted to this Court or otherwise). Documents or other tangible things or materials
                                                 4
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 5 of 18




  to be designated as Confidential Information shall be designated as such by marking or stamping

  “Confidential Material,” “Confidential Information,” or “Confidential” on each page of the

  document, thing, material, image, or other information derived from them that is produced to a

  Party; or by otherwise affixing a label with such designation. Where only portions of a

  document, thing, transcript of previous testimony, material, image, or other information derived

  from them is claimed to be Confidential Information by a Party, that Party shall designate such

  parts for which Confidential Information treatment is claimed and only those portions shall be

  subject to this Protective Order. The failure of a Party to designate in the first instance material

  as Confidential Information shall not preclude the Party from subsequently designation the

  material as Confidential Information.

             4. Testimony taken at a deposition, conference, hearing, or trial may be designated

  as Confidential Information by a statement to that effect on the record of the proceeding by the

  Party’s counsel; or by written notice to the opposing Party within fourteen (14) days of receipt of

  a transcript of that testimony.

                     a. If a Party’s counsel does make such a designation during such a

                         proceeding, counsel for a Party or the witness may request that all Persons,

                         except those Persons entitled to receive such information under the terms

                         of the Protective Order and the court reporter, leave the room where the

                         proceeding is occurring until completion of the answer or answers

                         containing such Confidential Information. The reporter shall then

                         separately transcribe those portions of the testimony so designated, mark

                         the cover and each page of the transcript with the appropriate designation,
                                                  5
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 6 of 18




                        separately bind the portion of the transcript containing information

                        designated as Confidential Information, and seal it in a separate envelope.

                     b. If a Party does not designate testimony as Confidential Information during

                        a deposition or other proceeding, the failure to do so shall not preclude a

                        Party from subsequently designating the testimony as Confidential

                        Information, provided that the designation is made within fourteen (14)

                        day period after receipt of the transcript.

                     c. A Party shall not disclose testimony, whether designated as Confidential

                        Information or not, prior to fourteen (14) days after receipt of the

                        transcript.

                     d. The designation of testimony as Confidential Information may be

                        designated temporarily, and the designation may later be removed by the

                        designating Party.

             5. Any Confidential Information that cannot be conveniently designated in the

  manner set forth in elsewhere this Protective Order shall be designated by the producing Party by

  informing the receiving Party in writing. The failure of a Party to designate material as

  Confidential Information in the first instance shall not preclude that Party from subsequently

  designation the material as Confidential Information.

             6. The procedures set forth in this Protective Order shall not affect the rights of a

  Party or non-party to object to discovery on any permissible grounds, nor shall they relieve a

  Party or non-party of the necessity of proper response to discovery.


                                                   6
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 7 of 18




                             Non-Parties and Confidential Information

             7. A non-party that seeks protection of the non-party’s Confidential Information (as

  the term is defined in paragraph 3 above) may designate information that it produces in the case

  as “Confidential Information” under the same terms and conditions as those applicable to each

  Party under paragraphs 3 and 4 of the Protective Order.

             8. A non-party’s seeking such protection under this Protective Order does not itself

  create a right to discovery of any Party’s or non-party’s Confidential Information.

             9. A Party who obtains the non-party production of any documents, things,

  materials, testimony, images, or other information that were requested and received from non-

  parties in discovery in this case shall provide notice of receipt to the other Party and, upon

  request, produce it for inspection by the other Parties. Within fourteen (14) days after receipt of

  the Notice or production, the materials may be designated confidential by the other Party in the

  manner set forth in paragraphs 4 and 5 of this Protective Order and delivered in a manner agreed-

  upon by counsel, or in such manner as is reasonable under the circumstances.

                  Persons to Whom Confidential Information May Be Disclosed

             10. Information designated as Confidential Information under this Protective Order

  may be disclosed only to the following Persons:

                     a. This Court and any court to which an appeal in this action might lie and

                         the support personnel of each such court, as well as trial jurors;

                     b. All Parties to this action;




                                                      7
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 8 of 18




                c. The counsel of record to the Parties and their associate or contract

                   attorneys, and their support personnel whose functions require access to

                   such material;

                d. Court reporters at depositions or other proceedings hearings and their

                   support personnel engaged in preparing transcripts of testimony or

                   proceedings in this action;

                e. Outside vendors who perform scanning, e-discovery, forensic

                   examination, photocopying, computer classifications, or similar functions,

                   but only to the extent necessary to perform such services;

                f. Outside independent Persons (i.e., Persons not currently or formerly

                   employed by, consulting with, or otherwise associated with any Party)

                   who are retained by a Party or the Party’s attorneys;

                        i. to provide assistance as mock jurors or focus group members or

                           the like, or to furnish technical assistance;

                       ii. to provide consultation or experts in the preparation or prosecution

                           of claims or defenses in this action, so long as they are not

                           competitors of the Party designating the Confidential Information,

                           and the employees of those who are assisting them; or

                      iii. private investigators; provided that each signs a statement in the

                           form attached hereto as Exhibit A that they have read this

                           Protective Order and agree to be bound by its terms;


                                              8
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 9 of 18




                     g. Such other Persons as may be designated by written agreement of all

                         Parties in this action or by the Court.

                     Before receiving any Confidential Information, each Person in categories e -

                     g, shall be provided a copy of this Protective Order.

                             Limited Use of Confidential Information

             11. Information designated as Confidential Information under this Protective Order

  shall be disclosed or used only for the purpose of the prosecution, defense, or settlement of this

  action, and shall not be used for any business or other purpose whatsoever, unless legally

  compelled to do so in connection with a court case, arbitration, or governmental investigation or

  administrative proceeding. Where such legal compulsion is threatened to occur or occurs, the

  Party from whom production is sought shall promptly advise the designating Party of the specific

  circumstances and identify the case, arbitration, or governmental investigation or administrative

  proceeding, and both Parties shall cooperate in a good-faith attempt to protect such Confidential

  Information from disclosure or us through objections, motions to quash, protective orders, or

  otherwise. Any other disclosure or use is prohibited.

             12. Any Party that includes in any Court filing any Confidential Information, such a

  filing shall label on each page “Confidential Information – Subject to Court Order” or similar

  designation and filed in accordance with Court rules, including any portion of a deposition

  transcript designated as Confidential Information, is included.




                                                    9
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 10 of 18




             13. If Confidential Information (including any portion of a deposition transcript or

  discovery response designated as Confidential Information), is included in documents to be filed

  in Court, such documents shall be labeled on each page “Confidential Information – Subject to

  Court Order” or similar designation and filed in accordance with Court rules.

             14. Nothing in this Protective Order shall impose any restrictions on the use or

  disclosure by a Party of material legally obtained by such Party independent of discovery in this

  action, whether or not such material is also obtained through discovery in this action, or from

  disclosing his or its own Confidential Information as it deems appropriate, provided, however,

  that such material was not obtained by or disclosed to that Party as a result of wrongful or illegal

  means or under terms requiring it not to be disclosed to third parties.

             15. The Party using Confidential Information in any proceeding shall preserve its

  confidentiality during such proceeding. Confidential Information that is used in any Court filing

  or proceeding shall not lose its status as Confidential Information as between the Parties

  through such use.

              Process for Challenging the Designation of Confidential Information

             16. This Protective Order shall be without prejudice to the right of the Parties:

                 a.   to bring before the Court at any time the question of whether the use of the

                      Protective Order should be restricted;

                 b.   to present a motion to the Court under Federal Rules of Civil Procedure 26(c)

                      for a modification of this Protective Order or for a separate protective order

                      as to any particular document or information, including restrictions differing

                      from those as specified herein; or
                                                  10
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 11 of 18




                 c.   to bring before the Court at any time a motion to change the designation of

                      any Confidential Information from the classification of “Confidential

                      Information” or “Confidential” to non-confidential information regardless of

                      whether the material was produced by a Party or non-party. Until the Court

                      rules on such a motion, the documents, and information in question shall be

                      treated as Confidential Information under the designation being challenged

                      by the motion.

             17. A Party may object to the designation of particular information as Confidential

  Information by giving written notice to the Party designating the disputed information. The

  written notice shall identify the information to which the objection is made. If the Parties cannot

  resolve the objection within fourteen (14) days after the time the notice is received, or such

  shorter time as the Court may permit or require, it shall be the obligation of the Party designating

  the information as Confidential to file an appropriate motion requesting the Court to determine

  whether the disputed information should be subject to the terms of this Protective Order. If such

  a motion is timely filed, the disputed information shall be treated as Confidential under the terms

  of this Protective Order until the Court rules on the motion. If the designating Party fails to file

  such a motion within the prescribed time, the disputed information shall lose its designation as

  Confidential Information and shall not thereafter be treated as Confidential Information in

  accordance with this Protective Order. In connection with a motion filed under this provision,

  the Party designating the information as Confidential Information bears the burden of

  establishing that good cause exists for the disputed information to be treated as Confidential

  Information.
                                                   11
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 12 of 18




             18. Nothing in this Protective Order shall affect the Parties’ obligations to confer

  under Rule 37 of the Federal Rules of Civil Procedures of the Local Rules of Practice of this

  Court.

    Inadvertent Disclosure of Information Protected Attorney-Client Communications and
                                   Attorney Work-Product

             19. A producing Party may notify the other Parties that documents that should have

  been designated “Confidential Information” or “Confidential” under the terms of the Protective

  Order were inadvertently produced without being designated as such. Upon receiving such

  notice form the producing Party, the Party receiving such notice shall immediately treat the

  document as if it had been so designated and shall place the appropriate designation on the

  document within fourteen (14) days of receipt of such notice. Also, within fourteen (14) days of

  receipt of such notice, the receiving Party shall notify in writing all individual who, to the best of

  the receiving Party’s attorney’s knowledge or recollection, have seen, had access to, or learned

  the contents of, such documents, that such documents are “Confidential Information” or

  “Confidential” and that further disclosure by them is strictly prohibited.

             20. Due to the Parties' concerns regarding attorney-client privilege and work-

  product protection, and to expedite and facilitate the production of electronic and hard copy

  data, information and documents, and to protect against inadvertent disclosure of attorney-

  client privileged communications and work-product materials, the inadvertent disclosure or

  production of any information or document that is subject to an objection on the basis of

  attorney-client privilege or work-product protection will not be deemed to waive that Party's

  claim to its privileged or protected nature or estop that Party or the privilege holder from

                                                   12
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 13 of 18




  designating the information or document as attorney-client privileged or subject to the work-

  product doctrine at a later date. Any Party receiving any such information or document shall

  return it upon request from the producing Party. Upon receiving such a request as to specific

  information or documents, the receiving Party shall return the information or documents to

  the producing Party within fourteen (14) days of receipt, regardless of whether the receiving

  Party agrees with the claim of privilege and/or work-product protection. Disclosure of the

  information or document by the other Party prior to such later designation shall not be

  deemed a violation of the provisions of this Protective Order.

             21. The “Clawback Provisions” set forth in paragraphs 21 and 22 of this

  Protective Order shall be governed by Federal Rule of Evidence 502(d) and ethical rules

  applicable to attorneys practicing before this Court, and is intended to be consistent with

  Federal Rule of Civil Procedure 26(c)(1) a.

                               Post-Litigation Rights and Obligations

             22. Within twenty (20) days following the termination of this case, on written request

  from the disclosing Party, counsel for the Parties shall assemble and return to each other or

  destroy all documents, material and deposition transcripts designated as Confidential Information

  and all copies of same save one, for archival purposes, or shall certify their return or destruction.

  For the purpose of this agreement, “termination of this case” shall mean either the settlement of

  this lawsuit, the period during which an appeal of a final order in the case has run, or the

  exhaustion of all appeals or other judicial review that may be sought by either Party, including

  petition for writ of certiorari to the United States Supreme Court or the expiration of all time

  periods which would permit such appeals or judicial review.
                                                13
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 14 of 18




                23. The rights and obligations set forth in this Protective Order shall survive the final

  termination of this case. A Party or non-party may seek to enforce any dispute concerning such

  rights or obligations by filing a miscellaneous action in the Court.

                24. Nothing in this Protective Order or the production of any information or

  documents under the terms of this Protective Order or any proceedings under this Protective

  Order shall be deemed to have the effect of an admission or waiver by either Party or of altering

  the confidentiality or non-confidentiality of any such document or information or altering any

  existing obligation or any Party or the absence of such an obligation.

                                         Miscellaneous Provisions

                25. By agreeing to the entry of this Protective Order, the Parties do not adopt any

  position as to the authenticity or admissibility of any document, testimony, thing, material, image,

  or other information or thing that any other Party or non-party produces subject to its terms and

  conditions.

                26. The fact that information is designated “Confidential Information” under this

  Protective Order shall not be deemed to be determinative of what a trier of fact may determine to

  be confidential or proprietary. Absent a stipulation of the Parties or otherwise permitted or

  ordered by the Court, the fact of such designation shall not be admissible during any proceeding

  or trial of this action, nor shall the jury be advised of such designation, except to the extent

  revealed by the designations “Confidential Material,” “Confidential Information,” or

  “Confidential” on exhibits produced in discovery or trial or offered in any other proceeding in

  which Confidential Information is disclosed under this Protective Order.


                                                     14
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 15 of 18




             27. Neither the taking of nor the failure to take any action to enforce the provisions of

  the Protective Order shall constitute a waiver of any claim or defense in the trial of this action or

  any other action including but not limited to the claim or defense that any such information is or

  is not proprietary to any Party or other Person or that such information embodies trade secrets of

  any Party or other Person.

             28. All Persons are hereby placed on notice that the Court is unlikely to treat as

  sealed or otherwise to continue to maintain the confidentiality of any Confidential

  Information that is introduced as evidence at trial or a hearing once it has been offered into

  evidence in open Court, except in the extraordinary circumstances where the trial or hearing

  has been closed to the public pursuant to the provisions of D.C.COLO.LCivR 7.2. The Court

  also reserves its discretion to reconsider any determination with respect to a motion for

  leave to file information under seal if it comes to believe as a result of subsequent

  information that the sealed information no longer requires confidential treatment, including in

  any orders, opinions, or decisions of the Court.




                                                     15
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 16 of 18




              29. The Parties agreed to submit that proposed Protective Order to the Court to be “So

  Ordered.”

                         SO ORDERED this ______ day of ________, 2020.


                                        ______________________________
                                        U.S. Magistrate Judge

  Approved as to form:
                                                       /s/ Christopher M. Leh
                                                       Christopher M. Leh
                                                       Leh Law Group, LLC
                                                       8181 Arista Place, #100
                                                       Broomfield, Colorado 80021
                                                       Phone: (303) 327-1415: (4,
                                                       cleh@lehlawgroup.com
                                                       ATTORNEYS FOR DEFENDANT

                                                       /s/ Mary E. Olsen
                                                       Mary E. Olsen
                                                       The Gardner Firm, PC
                                                       182 Saint Francis Street, Suite 103
                                                       Mobile, AL 36602
                                                       Phone: (251) 433 - 8100
                                                       molsen@thegardnerlawfirm.com
                                                       ATTORNEYS FOR PLAINTIFF




                                                  16
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 17 of 18




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-02914-RM-STV

  ZACHARY HERGENREDER, on behalf of
  Himself and all others similarly situated,

         Plaintiffs,

  v.

  LARIMER SKYVIEW, INC.,

         Defendant.


         CERTIFICATE OF CONSENT TO BE BOUND BY PROTECTIVE ORDER


          The undersigned, having read and understood the Stipulated Protective Order entered in
  the above-captioned matter on ______________________, 2020, which governs the restricted
  use of documents and other information designated as “CONFIDENTIAL” pursuant to the
  Stipulated Protective Order, hereby agrees to be bound by the terms thereof and consents to the
  jurisdiction and contempt power of the Court with respect to its enforcement.
  Dated: __________________, 2020
  Name: _______________________________________________________
  Address:        _________________________________________________
                  _________________________________________________
                  _________________________________________________
  Phone: _______________________________________________________
  Email: _______________________________________________________




                                              Exhibit A

                                                 17
Case 1:19-cv-02914-RM-STV Document 26 Filed 01/31/20 USDC Colorado Page 18 of 18




                                      CERTIFICATE OF SERVICE

          I hereby certify that on this 31st day of January 2020, I electronically filed the foregoing
  with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
  to the following email addresses:

                 Mary E. Olsen
                 The Gardner Firm, PC
                 182 Saint Francis Street, Suite 103
                 Mobile, AL 36602
                 molsen@thegardnerlawfirm.com

                 M. Vance McCrary
                 The Gardner Firm, PC
                 182 Saint Francis Street, Suite 103
                 Mobile, AL 36602
                 vmccrary@thegardnerfirm.com

                 Stuart J. Miller
                 Lankenau & Miller, LLP
                 132 Nassau Street, Suite 1100
                 New York, NY 10038
                 sjm@lankmill.com

         McCrary,



                                                       s/Christopher M. Leh
                                                        Christopher M. Leh




                                                  18
